DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/9/2021 which amended claims 6 and 25 and added new claims 35 and 36. Claims 1-36 are currently pending.  


Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 34, the prior art of record, either alone or in combination, fails to teach or render obvious one or more acousto-optic deflectors to diffract the source beam along at least a first direction and a second direction different than the first direction; a controller communicatively coupled to the one or more acousto-optic deflectors, the controller including one or more processors configured to execute program instructions causing the one or more processors to: generate one or more drive signals for the one or more acousto-optic deflectors, wherein the one or more drive signals cause the one or more acousto-optic deflectors to generate a 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Li et al. (US PGPub 2014/0204454, Li hereinafter) discloses multiple serial acousto-optic deflectors that cause deflection of the input laser beam along two orthogonal directions (Figs. 1-9, paras. [0030], [0053], [0054]), but Li et al. does not describe wherein a distribution of wavelength and intensity of the two or more illumination beams is symmetric in a plane formed by the first and second directions.
Komatsu et al. (US Patent No. 5,171,999, Komatsu hereinafter) discloses one or more acousto-optic deflectors to diffract the source beam along at least a first direction (Figs. 1, 3, 5, 8, 9-11, 16, and 21, first and second acoustooptic modulators (AOM) 15a, 15b, 114a, 114b produce beams diffracted); one or more collection lenses to collect at least some of the diffracted light from the one or more acousto-optic deflectors (Figs. 1, 3, 8, 21, lenses 21, 24, 25, or 115a, 115b, 116 collect the light from AOMs 15a, 15b); and a controller communicatively coupled to the one or more acousto-optic deflectors, the controller including one or more processors configured to execute program instructions (Figs. 1, 3, 8, 21, the AOMs 15a, 15b are coupled to phase detection system 50 and main control system 51, and AOMs 114a, 114b are connected to control 
Mizutani et al. (US Patent No. 5,488,230) discloses an illumination system including two acousto-optic modulators in the optical path configured to diffract light along the same direction (Figs. 10, 11, 19, 20, 21-23, 27, acousto-optic modulators 17 and 60 diffract an incident beam along the same diffraction directions). Mizutani does not describe one or more acousto-optic deflectors to diffract the source beam along at least a first direction and a second direction different than the first direction and does not describe wherein the one or more drive signals cause the one or more acousto-optic 

Regarding claim 25, the prior art of record, either alone or in combination, fails to teach or render obvious one or more acousto-optic deflectors to diffract light along a first direction; a controller communicatively coupled to the one or more acousto-optic deflectors and the detector, the controller including one or more processors configured to execute program instructions causing the one or more processors to: generate one or more drive signals for the one or more acousto-optic deflectors, wherein the one or more drive signals cause the one or more acousto-optic deflectors to generate a symmetric distribution on the sample of the two or more illumination beams formed from light diffracted from the one or more acousto-optic deflectors and collected by the objective lens, wherein a distribution of wavelength and intensity of the two or more illumination beams is symmetric with respect to the first direction; and determine a metrology measurement of the sample based on the measurement signal. These limitations in combination with the other limitations of claim 25 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.

Yamashita et al. (US PGPub 2007/0272885, Yamashita hereinafter) discloses a controller communicatively coupled to the one or more acousto-optic deflectors and the detector, the controller including one or more processors configured to execute program instructions causing the one or more processors to generate one or more drive signals for the one or more acousto-optic deflectors (Fig. 1, paras. [0040], [0068], [0071]-[0077], control device 20 includes a computer to control scanning control unit 19, which controls drive signals for acoustooptic devices 17a and 17b, and photoelectrically converting elements 39 and 41 are connected to the control device 20), but Yamashita does not describe or suggest the one or more acousto-optic deflectors controlled to generate a symmetric distribution on the sample of the two or more illumination beams formed from light diffracted from the one or more acousto-optic deflectors and collected by the objective lens, wherein a distribution of wavelength and intensity of the two or more illumination beams is symmetric with respect to the first direction.
Komatsu et al. (US Patent No. 5,171,999) discloses an overlay metrology system comprising: an illumination source configured to generate a source beam (Figs. 1, 3, 8, 21, a laser light source 10 generates a beam); one or more acousto-optic deflectors to diffract light along a first direction (Figs. 1, 3, 5, 8, 9-11, 16, and 21, first and second acoustooptic modulators (AOM) 15a, 15b, 114a, 114b produce beams diffracted in a direction); an objective lens, wherein the objective lens directs at least some of the diffracted light as two or more illumination beams from the one or more acousto-optic deflectors to a sample (Figs. 1, 8, and 21, objective lens 3, 103 directs beams from the wavelength and intensity of the two or more illumination beams is symmetric with respect to the first direction (see col. 17, lines 9-35, col. 21, lines 19-48, the beams produce a beat signal). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882